DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11282278. Although the claims at issue are not identical, they are not patentably distinct from each other because this application is a continuation of 17/221,732 (issued as U.S. Patent No. 11282278) and this application claims with more words but in a broader manner the invention concisely claimed in 17/221,732.

The claims map to each other as follows:
Instant Application
U.S. Patent No. 11282278
Claim 1
A method comprising: 
rendering, by a processing system including at least one processor, an extended reality environment; 

receiving, by the processing system, a request from a user endpoint device of a first user in the extended reality environment to place an avatar of the first user in the extended reality environment; 

placing, by the processing system, the avatar of the first user within the extended reality environment; 





detecting, by the processing system, at least one condition surrounding the avatar of the first user; 

identifying, by the processing system based on the at least one condition, a set of candidate avatar personas for the avatar of the first user; 

selecting, by the processing system, a first avatar persona from among the set of candidate avatar personas; and 

rendering, by the processing system, the avatar of the first user with the first avatar persona in the extended reality environment.
Claim 1
A method comprising: 
rendering, by a processing system including at least one processor, an extended reality environment; 

receiving, by the processing system, a request from a user endpoint device of a first user in the extended reality environment to place an avatar of the first user in the extended reality environment; 

placing, by the processing system, the avatar of the first user within the extended reality environment; 

detecting, by the processing system, that a second user is attempting to interact with the avatar of the first user; 

detecting, by the processing system, conditions surrounding the avatar of the first user; 

identifying, by the processing system based on the conditions, a set of candidate avatar personas for the avatar of the first user; 


selecting, by the processing system, a first avatar persona from among the set of candidate avatar personas; and 

rendering, by the processing system, the avatar of the first user with the first avatar persona in the extended reality environment.
Claim 2
The method of claim 1, wherein the set of candidate avatar personas comprises a subset of a plurality of avatar personas associated with the avatar of the first user, and wherein each avatar persona of the plurality of avatar personas associated with the avatar of the first user represents a different behavior of the avatar of the first user.
Claim 2
The method of claim 1, wherein the set of candidate avatar personas comprises a subset of a plurality of avatar personas associated with the avatar of the first user, and wherein each avatar persona of the plurality of avatar personas associated with the avatar of the first user represents a different behavior of the avatar of the first user.
Claim 3
The method of claim 2, wherein the different behavior comprises a predefined action to be performed by the each avatar persona in response to an occurrence of a trigger.
Claim 3
The method of claim 2, wherein the different behavior comprises a predefined action to be performed by the each avatar persona in response to an occurrence of a trigger.

Claim 4
The method of claim 2, wherein the different behavior comprises a predefined utterance to be spoken by the each avatar persona in response to an occurrence of a trigger.
Claim 4
The method of claim 2, wherein the different behavior comprises a predefined utterance to be spoken by the each avatar persona in response to an occurrence of a trigger.
Claim 5
The method of claim 2, wherein the at least one condition comprises 

a location of the avatar of the first user in the extended reality environment.
Claim 5
The method of claim 2, wherein the conditions comprise at least one selected from a group of: 
a location of the avatar of the first user in the extended reality environment, an orientation of the location of the avatar of the first user in the extended reality environment, a time of day in the extended reality environment, and an environmental condition of the location of the avatar of the first user in the extended reality environment.
Claim 6
The method of claim 5, wherein the at least one condition comprises 
an orientation of the location of the avatar of the first user in the extended reality environment.
Claim 5


an orientation of the location of the avatar of the first user in the extended reality environment
Claim 7
The method of claim 2, wherein the at least one condition comprises 






a time of day in the extended reality environment.
Claim 5
The method of claim 2, wherein the conditions comprise at least one selected from a group of: 
a location of the avatar of the first user in the extended reality environment, an orientation of the location of the avatar of the first user in the extended reality environment, 

a time of day in the extended reality environment
Claim 8
The method of claim 2, wherein the at least one condition comprises 







an environmental condition of the location of the avatar of the first user in the extended reality environment.
Claim 5
The method of claim 2, wherein the conditions comprise at least one selected from a group of: 
a location of the avatar of the first user in the extended reality environment, an orientation of the location of the avatar of the first user in the extended reality environment, a time of day in the extended reality environment, and 
an environmental condition of the location of the avatar of the first user in the extended reality environment
Claim 9
The method of claim 2, wherein the at least one condition comprises at least one social condition of a location of the avatar of the first user in the extended reality environment.
Claim 6
The method of claim 2, wherein the conditions comprise social conditions of a location of the avatar of the first user in the extended reality environment.
Claim 10
The method of claim 2, wherein the at least one condition comprises a demeanor of a second user interacting with the avatar of the first user.
Claim 7
The method of claim 2, wherein the conditions comprise a demeanor of the second user.
Claim 11
The method of claim 2, wherein the at least one condition comprises 
a relationship of a second user interacting with the avatar of the first user.
Claim 8
The method of claim 2, wherein the conditions comprise 
a relationship of the second user to the first user.
Claim 12
The method of claim 1, wherein the rendering comprises controlling the avatar of the first user to carry out an interaction with a second user while the first user is offline.
Claim 9
The method of claim 1, wherein the rendering comprises controlling the avatar of the first user to carry out an interaction with the second user while the first user is offline.
Claim 13
The method of claim 1, further comprising: filtering, by the processing system, the set of candidate avatar personas based on a preference of a second user interacting with the avatar of the first user to generate a filtered set of candidate avatar personas for the first user, wherein the first avatar persona is selected from among the filtered set of candidate avatar personas.
Claim 13
The method of claim 1, further comprising: filtering, by the processing system, the set of candidate avatar personas based on a preference of the second user to generate a filtered set of candidate avatar personas for the first user, wherein the first avatar persona is selected from among the filtered set of candidate avatar personas.
Claim 14
The method of claim 13, wherein the filtering comprises removing, from the set of candidate avatar personas for the first user, any avatar personas representing behavior that the preference indicates the second user does not wish to see.
Claim 14
The method of claim 13, wherein the filtering comprises removing, from the set of candidate avatar personas for the first user, any avatar personas representing behavior that the preference indicates the second user does not wish to see.
Claim 15
The method of claim 13, wherein the filtering comprises removing, from the set of candidate avatar personas for the first user, any avatar personas speaking utterances that the preference indicates the second user does not wish to hear.
Claim 15
The method of claim 13, wherein the filtering comprises removing, from the set of candidate avatar personas for the first user, any avatar personas speaking utterances that the preference indicates the second user does not wish to hear.
Claim 16
The method of claim 1, wherein the rendering comprises controlling the avatar of the first user to function as a virtual tour guide within the extended reality environment.
Claim 16
The method of claim 1, wherein the rendering comprises controlling the avatar of the first user to function as a virtual tour guide within the extended reality environment.
Claim 17
The method of claim 16, wherein the rendering further comprises controlling the avatar of the first user to speak an utterance that is triggered by a specific location within the extended reality environment.
Claim 17
The method of claim 16, wherein the rendering further comprises controlling the avatar of the first user to speak an utterance that is triggered by a specific location within the extended reality environment.
Claim 18
The method of claim 16, wherein the rendering further comprises controlling the avatar of the first user to perform an action that is triggered by a specific location within the extended reality environment.
Claim 18
The method of claim 16, wherein the rendering further comprises controlling the avatar of the first user to perform an action that is triggered by a specific location within the extended reality environment.
Claim 19
A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising: rendering an extended reality environment; 

receiving a request from a user endpoint device of a first user in the extended reality environment to place an avatar of the first user in the extended reality environment; 

placing the avatar of the first user within the extended reality environment; detecting at least one condition surrounding the avatar of the first user; 


identifying, based on the at least one condition, a set of candidate avatar personas for the first user; 
selecting a first avatar persona from among the set of candidate avatar personas; and 

rendering the avatar of the first user with the first avatar persona in the extended reality environment.
Claim 19
A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising: rendering an extended reality environment; 

receiving a request from a user endpoint device of a first user in the extended reality environment to place an avatar of the first user in the extended reality environment; 

placing the avatar of the first user within the extended reality environment; detecting that a second user is attempting to interact with the avatar of the first user; 
detecting conditions surrounding the avatar of the first user; 

identifying, based on the conditions, a set of candidate avatar personas for the first user; 

selecting a first avatar persona from among the set of candidate avatar personas; and 

rendering the avatar of the first user with the first avatar persona in the extended reality environment.
Claim 20
A device comprising:
a processing system including at least one processor; and
a computer-readable medium storing instructions which, when executed by the processing system cause the processing system to perform operations, the operations comprising:

rendering an extended reality environment; 

receiving a request from a user endpoint device of a first user in the extended reality environment to place an avatar of the first user in the extended reality environment; 

placing the avatar of the first user within the extended reality environment; detecting at least one condition surrounding the avatar of the first user; 



identifying, based on the at least one condition, a set of candidate avatar personas for the first user; 

selecting a first avatar persona from among the set of candidate avatar personas; and 

rendering the avatar of the first user with the first avatar persona in the extended reality environment.

Claim 20
A device comprising: 
a processing system including at least one processor; and 
a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising:

 rendering an extended reality environment; receiving a request from a user endpoint device of a first user in the extended reality environment to place an avatar of the first user in the extended reality environment; 312020-0715 PATENT 



placing the avatar of the first user within the extended reality environment; detecting that a second user is attempting to interact with the avatar of the first user; 

detecting conditions surrounding the avatar of the first user; 
identifying, based on the conditions, a set of candidate avatar personas for the first user; 


selecting a first avatar persona from among the set of candidate avatar personas; and 

rendering the avatar of the first user with the first avatar persona in the extended reality environment.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of Lee (US 20200311995 A1) discloses a second user attempting to join a virtual reality environment (Lee [0027], “such as the user 130c, asks … to join the chat”).
The prior art of Dawson et al (US 20110055732 A1) discloses personalizing an environment and an avatar (Dawson [0016], “each environment/island, object and avatar must be personalized (e.g. have a personality, properties, including ownership and the like) as well as many properties and attributes”)
However, none of the prior arts of record, alone or in combination, disclose the method recited in claim 1 as a whole.
Claims 2-16 are allowed for depending from claim 1.
Independent claims 19 and 20 are allowed similar to claim 1, for reciting similar subject matter as claim 1.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2612